Citation Nr: 1341727	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-28 649	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan
 
 
THE ISSUE
 
Entitlement to service connection for a right ankle disorder.
 
 
REPRESENTATION
 
Veteran represented by:  The American Legion
 

WITNESS AT HEARING ON APPEAL
 
The Veteran 
 
 
ATTORNEY FOR THE BOARD
 
U. Ifon, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from October 1985 to July 1991.  
 
This appeal to the Board of Veterans' Appeals (Board) is from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the benefit sought on appeal.  During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Detroit, Michigan.
 
The Veteran submitted new evidence to the record in November 2011 and waived review by the RO.  Therefore, the Board will proceed with the appeal.  See 38 C.F.R. § 20.1304 (2013). 
 
The issue of entitlement to service connection for a disability due to radiation exposure has been raised by the record, but has not been adjudicated by the RO.  As such, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action. 
 
A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
 
FINDING OF FACT
 
The Veteran's current right ankle disorder is related to his military service.
 
 
CONCLUSION OF LAW
 
A right ankle disorder was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Duty to Notify and Assist
 
The requirements of the Veterans Claims Assistance Act of 2000 have been met.  Given the favorable decision below, a detailed explanation of how VA complied with the Act is unnecessary.  
 
Analysis
 
The Veteran contends his current right ankle disorder is service connected.
 
In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.§ 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).
 
Service treatment records show the Veteran injured his right ankle during service.  An October 2011 magnetic resonance imaging (MRI) scan of the Veteran's right ankle shows evidence of a torn tendon and a bone chip.  The determinative issue, therefore, is whether there is a nexus relating the Veteran's current right ankle disorder to service.
 
In August 2008, a VA examiner reviewed the Veteran's claims file and examined his right ankle.  The examiner opined there was no nexus relating the Veteran's right ankle disorder to service because X-ray results taken at the time were normal and he had not had any treatment to his right ankle in 18 years. 
 
In November 2011, the Veteran testified at a video conference hearing and asserted his ankle had been bothering him since his injury in service.  He stated that when he sought medical care for his ankle, his options were to either have an exploratory surgery or leave it alone.  The Veteran also stated he had no subsequent injuries to his ankle since service.
 
In November 2011, a private podiatrist re-examined his right ankle and reviewed his service treatment records.  The private doctor determined there was a  nexus relating the Veteran's right ankle disorder to service because the symptoms during service were consistent with a diagnosis of reflex sympathetic dystrophy.  The private doctor also reasoned that it was likely May 1990 X-rays taken shortly after the Veteran's in-service injury did not show the bone chip which would have explained the symptomatology post-injury.  In the alternative, an osteochondral fracture could also explain the Veteran's symptomatology.  The podiatrist opined that such a fracture is rarely seen on a regular X-ray.  The examiner concluded that it was more likely than not that the Veteran's right ankle symptoms dated back to his original 1990 injury.
 
When there is an approximate balance of positive and negative evidence regarding a material issue, as in this case, the Veteran is given the benefit of the doubt.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
 
Here, the Veteran has a current right ankle disorder and there is evidence of an injury in service.  Although there are conflicting opinions as to the etiology of the Veteran's right ankle disorder, both opinions considered the service treatment records.  The opinions are of equal credibility and weight because they are based on a review of the record and provide adequate reason and rationale.  See Prejean v. West, 13 Vet. App. 444, 448 (2000).  Given the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds the evidence of record sufficient to warrant service connection under 38 C.F.R. § 3.303.
 
 

ORDER
 
Entitlement to service connection for a right ankle disorder is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


